Title: To George Washington from Brigadier General John Stark, 19 August 1778
From: Stark, John
To: Washington, George


          
            Albany, 19th August, 1778.
          
          Dear Sir—I yesterday wrote you concerning clothing for Major
            Whitcomb’s corps of rangers, and sent a return of the said corps. The bearer hereof waits on you for clothing, and can inform you
            of the sad condition of the men.
          I understand that Colonel Winship, deputy commissary general, has resigned. I know of
            no person so attentive to his business as Bethuel Washburn, assistant deputy commissary
            general at this place. I hope he may be appointed, as
            his fidelity may be relied on.
          Inclosed is the report of Lieutenant Colonel Wheelock, who has been upon a scout to
            Unadilla, which will inform you of the situation of the enemy. If an expedition should be made to that quarter, a number of
            pack-saddles will be necessary. Colonel Wheelock’s information may be depended on, as he
            is a gentleman of undoubted character. I am, sir, your ob’t serv’t,
          
            JOHN STARK.
          
         